Citation Nr: 1621662	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-15 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for scars affecting the head, face, and neck.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to November 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Muskogee, Oklahoma Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before a Veterans Law Judge in February 2014.  A transcript of that hearing has been associated with the claims file.

The Board remanded this case for additional development in April 2014. 

In September 2014, the RO granted a 30 percent rating for the scars affecting areas other than the head, face, and neck, effective May 29, 2014.  

In December 2014, the Board remanded the claim for scars affecting the head, face, and neck for additional development.  The Board also recharacterized and adjudicated the issues of entitlement to increased ratings for scars affecting areas other than the head, face, and neck.  

A March 2016 letter informed the Veteran that the Veterans Law Judge who held the February 2014 video conference hearing was no longer at the Board and he was provided the opportunity to have another hearing.  In an April 2016 response, the Veteran stated he did not wish to appear at another Board hearing and would like the Board to consider his case on the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's scars affecting the head, face, and neck are productive of visible or palpable tissue loss and gross distortion or asymmetry of the nose, two characteristics of disfigurement and five or more painful scars.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent disability rating for scars affecting the head, face, and neck have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes (DC) 7800 (2015).  

2.  The criteria for a separate additional initial 30 percent disability rating for scars affecting the head, face, and neck, based on five or more painful scars, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, DC 7804 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VA's duty to notify was satisfied by July 2005, May 2011 and December 2013 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private and VA medical records, VA examinations, and statements and testimony from the Veteran and his representative.  

The March 2009, January 2011, February 2012, August 2012, September 2013, May 2014 and April 2015 VA examinations reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Veteran's scars affecting the head, face and neck are assigned an initial 10 percent disability rating under 38 C.F.R. § 4.118, DC 7800 (2015).  

Under Diagnostic Code 7800 for burn scars, scars due to other causes, or other disfigurement, of the head, face, or neck, a 10 percent rating is warranted when one characteristic of disfigurement is present.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or when two or three characteristics of disfigurement are present.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or when four or five characteristics of disfigurement are present.  A maximum schedular 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or when six or more characteristics of disfigurement are present.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement, for purposes of 38 C.F.R. § 4.118, are:  a scar of five or more inches (13 or more centimeters (cm)) in length; a scar at least one-quarter inch (0.6 cm) wide at the widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to the underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square cm); abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square cm); underlying soft tissue missing in an area exceeding six square inches (39 square cm); indurated and inflexible skin in an area exceeding six square inches (39 square cm).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.

Disabling effects other than disfigurement that are associated with an individual scar of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are evaluated separately under the appropriate diagnostic code, and 38 C.F.R. § 4.25 should be applied to combine the rating(s) with the rating assigned under Diagnostic Code 7800.  Id., Note 4.

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; five or more scars that are unstable or painful warrant a 30 percent rating.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118.

Under DC 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be evaluated under an appropriate DC.  38 C.F.R. § 4.118.  

The probative medical evidence of record, including the private and VA medical records and the VA examinations, demonstrates that the Veteran's scars affecting the head, face, and neck are productive of visible or palpable tissue loss and gross distortion or asymmetry of the nose, two characteristics of disfigurement, as noted in the August 2012 VA examination, and five or more painful scars as noted in the May 2014 VA examination.  Two characteristics of disfigurement recorded in the August 2012 VA examination include a scar at least one-quarter inch (0.6 cm) wide at the widest part, in this case the scar on the nose measured 2.0 by 1.5 cm, and surface contour of the nasal scar elevated or depressed on palpation.  

Accordingly, the probative evidence of record supports the assignment of a 30 percent disability rating for scars affecting the head, face and neck under DC 7800 as well as an additional 30 percent disability rating under DC 7804 for five or more scars on the head, face and neck that painful.

Although separate 30 percent disability ratings are warranted for the scars affecting the head, face and neck, the probative evidence of record is against a finding of entitlement to an evaluation exceeding 30 percent under DC 7800 or any additional higher rating under DC 7804 at any time throughout the duration of the appeal.  There is no probative evidence of scar with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), with four or five characteristics of disfigurement, or a scar causing limitation of function of the affected part.  See 38 C.F.R. § 4.118, DCs 7800, 7805.  A 30 percent disability rating is the maximum possible rating assignable under this under DC 7804, unless there are scars that are both painful and unstable, which would warrant the assignment of an addition 10 percent for each scar.  However, the probative evidence of record does not demonstrate any scars that are both painful and unstable affecting the head, face and neck at any time during the period of the appeal.  38 C.F.R. § 4.118.  

The Board has considered the lay statements of record regarding the severity of the Veteran's scars affecting the head, face and neck and has relied on these reports in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7 (2015).  The Veteran is competent to report on factual matters of which he has firsthand knowledge and his statements regarding his symptoms are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where the Veteran has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record which specifically address the rating criteria.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Accordingly, the Board concludes that the Veteran's scars affecting the head, face and neck warrant a 30 percent disability rating under DC 7800 as well as an additional 30 percent disability rating under DC 7804 for five or more painful scars on the head, face and neck, but no higher.  38 C.F.R. §§ 3.102, 4.3 (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Overall, considering all the lay and medical evidence, there exists no basis under the schedular criteria for an initial disability rating in excess of the two separate 30 percent ratings assigned for this disability at any time throughout the duration of the appeal.  38 C.F.R. §§ 4.3, 4.7 (2015).

Extraschedular and Other Considerations

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's scars affecting the head, face and neck are contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected scars affecting the head, face and neck such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not asserted, and the evidence does not show that he is unemployable due to his service-connected scars affecting the head, face and neck.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

An initial 30 percent disability rating for scars affecting the head, face, and neck is granted, subject to the regulations applicable to the payment of monetary benefits.  

A separate additional initial 30 percent disability rating for scars affecting the head, face, and neck, based on five or more painful scars, is granted, subject to the regulations applicable to the payment of monetary benefits.  




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


